DETAILED ACTION
This office action is in response to communication filed on February 25, 2021.

Response to Amendment
Amendments filed on February 25, 2021 have been entered.
The drawings have been amended.
The specification has been amended.
Claims 1-15 have been amended.
Claims 1-15 have been examined.

Response to Arguments
Applicant’s arguments, see Remarks (p. 9), filed on 02/25/2021, with respect to the objection to the drawings have been fully considered. In view of the submission of a replacement sheet, the objection has been withdrawn. 

Applicant’s arguments, see Remarks (p. 9), filed on 02/25/2021, with respect to the objection to the specification have been fully considered. In view of the amendments, the objection has been withdrawn. 

Applicant’s arguments, see Remarks (p. 9), filed on 02/25/2021, with respect to the objections to claims 1-15 have been fully considered. In view of the amendments, the objections have been withdrawn. 

Applicant’s arguments, see Remarks (p. 10), filed on 02/25/2021, with respect to the rejection of claims 1-15 under 35 U.S.C. 101 have been fully considered but are not persuasive. 

Applicant argues (p. 10) that this amendment adds the necessary degree of specificity to the independent claim 1, 8, and 15 to integrate the alleged abstract idea into a practical application and satisfy of the Step 2A of the patent eligibility analysis. Specifically, the claims recite a specific manner of detecting anomalies or events in PMU data and calculating similarities with anomalies or events from historical PMU data by assigning computational resources to prioritized data from PMUs in a power system … The claimed systems provide a specific improvement over prior systems through assigning computational resources to prioritized data that was not provided by prior art systems.
	This argument is not persuasive.
	The examiner submits that assigning computational resources to perform a calculation (i.e., similarity calculation) based on a calculated value (severity value) is part of the abstract idea identified in the claimed invention. Furthermore, the examiner submits that assigning computational resources does not meaningfully limit the judicial exception to a practical application since computational resources is generically recited and therefore can encompass different computer-related resources.
Moreover, the examiner submits that the claimed invention, when considered as a whole, refers to memory used to store data and a processor used to perform a series of mental/mathematical steps to calculate information based on received data, without integrating the judicial exception into a practical application.


Applicant’s arguments, see Remarks (p. 11-12), filed on 02/25/2021, with respect to the rejection of claims 1-15 under 35 U.S.C. 103 have been fully considered. In view of the amendments, the rejection has been withdrawn.

Drawings
The drawings were received on 02/25/2021.  These drawings are acceptable.

Claim Objections
Claim 13 is objected to because of the following informalities:
Claim language “The method of claim 8, wherein similarity calculation is performed by …” should read “The method of claim 8, wherein the similarity calculation is performed by …”
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 
Regarding claim 1, the examiner submits that under Step 2A - Prong One of the 2019 Revised Patent Subject Matter Eligibility Guidance for evaluating claims for eligibility under 35 U.S.C. 101:
the limitation “identify a plurality of windows of the measurement data” is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind (e.g., selecting portions of the data, see patent application publication at [0057]-[0058]). The limitation in the context of the claim mainly refers to identify portions of the data.
the limitation “assign each of the plurality of windows of the measurement data to one of a plurality of threads” is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind (e.g., assigning data portions to different processes/resources for analysis, see patent application publication at [0102], [0105]-[0106]). The limitation in the context of the claim mainly refers to direct different portions of data to different processes/resources for analysis.
the limitation “calculate a severity value for each combination of one of the plurality of event data sets, and one of the plurality of threads” is a process that, under its broadest reasonable interpretation, covers performance of the limitation using mathematical concepts (e.g., using a mathematical equation for obtaining a value, see patent application publication at [0109]). The limitation in the context of the claim mainly refers to applying mathematical concepts for obtaining additional information (i.e., severity value).
the limitation “perform a similarity calculation for each combination of the one of the plurality of event data sets, and the one of the plurality of threads, wherein the similarity calculation is prioritized by the severity value calculated for each combination and computational resources are assigned to performing the similarity calculation for each combination based on prioritization” is a process that, under its broadest reasonable interpretation, covers performance of the limitation using mathematical concepts (e.g., using a mathematical equation and computer resources for obtaining a value, with this calculation being prioritized based on another value, see patent application publication at [0139]). The limitation in the context of the claim mainly refers to applying mathematical concepts to obtain a value.

Furthermore, under Step 2A - Prong Two of the test, this judicial exception is not integrated into a practical application. In particular, the claim recites: 
“A system configured to manage one or more phasor measurement units (PMUs) in a power system”, which generally links the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h))
“a memory configured to store measurement data from the one or more PMUs; a processor” which adds extra-solution activities (e.g., data storage, type of data to be manipulated) while merely using a computer (i.e., a memory, a processor) as a tool to perform an abstract idea (see MPEP 2106.05(f)-(g)), and
“receive a plurality of event data sets, each event data set related to an event in the power system,” which also adds extra-solution activities (e.g., mere data gathering, type of data to be manipulated) (see MPEP 2106.05(g)).


Additionally, under Step 2B of the test, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements:
generally link the use of the judicial exception to a particular technological environment or field of use (i.e., manage one or more phasor measurement units (PMUs) in a power system), which as indicated in the MPEP: “As explained by the Supreme Court, a claim directed to a judicial exception cannot be made eligible “simply by having the applicant acquiesce to limiting the reach of the patent for the formula to a particular technological use.” Diamond v. Diehr, 450 U.S. 175, 192 n.14, 209 USPQ 1, 10 n. 14 (1981). Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself” (see MPEP 2106.05(h)).
recite extra-solution activities (i.e., mere data gathering/storing by selecting a particular data type/source to be manipulated) using computer components (i.e., a memory, a processor) specified at a high level of generality and used to facilitate the application of the abstract idea (i.e., mere computer implementation), which as indicated in the MPEP: “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental 
The claim is not patent eligible.

Similarly, independent claims 8 and 15 are directed to a judicial exception (abstract idea) without significantly more as explained above with regards to claim 1.

With regards to the dependent claims they are also directed to the non-statutory subject matter because they just extend the abstract idea of the independent claims by additional limitations (Claims 2-7 and 9-14), that under the broadest reasonable interpretation, cover performance of the limitations in the mind or by application of mathematical concepts.

Subject Matter Not Rejected Over the Prior Art
Claims 1-15 are distinguished over the prior art of record for the following reasons: 
Regarding claim 1. (Currently Amended)
Rajapaske (US 20110022240 A1, IDS record) discloses:
A system (Fig. 16) configured to manage one or more phasor measurement units (PMUs) (Fig. 16, items 14 - ‘PMU’) in a power system (Fig. 16, item 10 – “power system”, a monitoring system of a power system includes phasor measurement units that provide real time measurements of voltage magnitudes used to monitor the power system), the system comprising:
a memory (Fig. 16, item 20 – “data archive”) configured to store measurement data from the one or more PMUs ([0058]: data from the PMUs are stored in a database); 
a processor (Fig. 16, item 22 – “stability monitor”: stability monitor is run by computers, which implies the use of a processor) configured to: 
receive a plurality of event data sets, each event data set related to an event in the power system (Fig. 17, item 26 – “voltage templates”, [0061], [0064]: stability monitor retrieves from a template database respective templates corresponding to events in the power system, the events corresponding to stable and unstable situations in the power system (see [0062], see also [0077]-[0079])); 
identify a plurality of windows of the measurement data (Fig. 17, item 24, [0060]: stability monitor includes a trigger that detects occurrence of a fault in the power system; once triggered, the stability monitor tracks (identifies) the voltage magnitudes patterns (windows of the measurement data) and stores these patterns as trajectories representing voltage magnitude variation over a prescribed number of cycles after detection of the fault or clearance of the fault); 
assign each of the plurality of windows of the measurement data to one of a plurality of threads (Fig. 17, item 24, [0060]: stability monitor includes a trigger that detects occurrence of a fault in the power system; once triggered, the stability monitor tracks the voltage magnitudes patterns and stores these patterns as trajectories (threads, see also Figs. 1A-B, [0077]-[0079) representing voltage magnitude variation over a prescribed number of cycles after detection of the fault or clearance of the fault); 
calculate a severity value for each combination of one of the plurality of event data sets, and one of the plurality of threads ([0064]-[0066]: trajectories are compared to voltage templates in order to classify them for determining stable/unstable conditions (severity value)); and 
perform a similarity calculation for each combination of the one of the plurality of event data sets, and the one of the plurality of threads ([0064]-[0066]: trajectories are compared to voltage templates in order to classify them based on similarity values for determining whether the trajectory corresponds to stable/unstable conditions).  

Rajapaske (US 20110022240 A1, IDS record) teaches:
“If one or more trajectories are indicative of an unstable situation, the overall system may be considered unstable such that further action is required to correct the unstable situation” ([0066]: if one or more threads are determined to correspond to an unstable condition, the entire system may be considered unstable, which implies that all threads are determined to be similar based on one or more threads corresponding to an unstable condition).

Zhang (US 20090307233 A1) teaches:
“When a user of the wide area visualization application selects an event from the event list for the specified time window, the selected event PMU/FDR data will be transferred from the event oriented application database server to the user's computer via a real-time wide-area power system monitoring and visualization allows the user to select events and corresponding PMU data for additional analysis, which implies using more computational resources in case of events).

Thornley (US 9026260 B1) teaches:
“Failure Modes and Effects Analysis (FMEA) applied to microgrid components improves existing analysis by clear identification of the components found in an existing electrical distribution system, describing potential failures, predicting the effect of the failure and rating the severity, occurrence and the ability of detection of the failure in a manner that prioritizes the potential failure. The result of this method is the identification of the microgrid elements that may be replaced or enhanced in a way that significantly upgrades the security of the microgrid” (col. 10, line 65 – col. 11, line 7: FMEA describes potential faults, predicts their effects and rates their severity for prioritizing the potential failure).

The closest prior art of record, taken individually or in combination, fail to teach or suggest:
“the similarity calculation is prioritized by the severity value calculated for each combination and computational resources are assigned to performing the similarity calculation for each combination based on the prioritization,”
in combination with all other limitations within the claim, as claimed and defined by the applicant.

Regarding claim 8. (Currently Amended)
Rajapaske (US 20110022240 A1, IDS record) discloses:
A method (Fig. 17) of managing one or more phasor measurement units (PMUs) (Fig. 16, items 14 - ‘PMU’) in a power system (Fig. 16, item 10 – “power system”, [0057]: a monitoring system of a power system includes phasor measurement units that provide real time measurements of voltage magnitudes used to monitor the power system), the method comprising: 
storing measurement data from the one or more PMUs (Fig. 16, item 20 – “data archive”, [0058]: data from the PMUs are stored in a database); 
receiving a plurality of event data sets, each event data set related to an event in the power system (Fig. 17, item 26 – “voltage templates”, [0061], [0064]: stability monitor retrieves from a template database respective templates corresponding to events in the power system, the events corresponding to stable and unstable situations in the power system (see [0062], see also [0077]-[0079])); 
identifying a plurality of windows of the measurement data (Fig. 17, item 24, [0060]: stability monitor includes a trigger that detects occurrence of a fault in the power system; once triggered, the stability monitor tracks (identifies) the voltage magnitudes patterns (windows of the measurement data) and stores these patterns as trajectories representing voltage magnitude variation over a prescribed number of cycles after detection of the fault or clearance of the fault); 
assigning each of the plurality of windows of the measurement data to one of a plurality of threads (Fig. 17, item 24, [0060]: stability monitor includes a trigger that detects occurrence of a fault in the power system; once triggered, the stability monitor tracks the voltage magnitudes patterns and stores these patterns as trajectories (threads, see also Figs. 1A-B, [0077]-[0079) representing voltage magnitude variation over a prescribed number of cycles after detection of the fault or clearance of the fault);
calculating a severity value for each combination of one of the plurality of event data sets, and one of the plurality of threads ([0064]-[0066]: trajectories are compared to voltage templates in order to classify them for determining stable/unstable conditions (severity value)); and
performing a similarity calculation for each combination of the one of the plurality of event data sets, and the one of the plurality of threads ([0064]-[0066]: trajectories are compared to voltage templates in order to classify them based on similarity values for determining whether the trajectory corresponds to stable/unstable conditions).  

Rajapaske (US 20110022240 A1, IDS record) teaches:
“If one or more trajectories are indicative of an unstable situation, the overall system may be considered unstable such that further action is required to correct the unstable situation” ([0066]: if one or more threads are determined to correspond to an unstable condition, the entire system may be considered unstable, which implies that all threads are determined to be similar based on one or more threads corresponding to an unstable condition).

Zhang (US 20090307233 A1) teaches:
a real-time wide-area power system monitoring and visualization allows the user to select events and corresponding PMU data for additional analysis, which implies using more computational resources in case of events).

Thornley (US 9026260 B1) teaches:
“Failure Modes and Effects Analysis (FMEA) applied to microgrid components improves existing analysis by clear identification of the components found in an existing electrical distribution system, describing potential failures, predicting the effect of the failure and rating the severity, occurrence and the ability of detection of the failure in a manner that prioritizes the potential failure. The result of this method is the identification of the microgrid elements that may be replaced or enhanced in a way that significantly upgrades the security of the microgrid” (col. 10, line 65 – col. 11, line 7: FMEA describes potential faults, predicts their effects and rates their severity for prioritizing the potential failure).

The closest prior art of record, taken individually or in combination, fail to teach or suggest:

in combination with all other limitations within the claim, as claimed and defined by the applicant.

Regarding claim 15. (Currently Amended)
Rajapaske (US 20110022240 A1, IDS record) discloses:
A non-transitory computer readable medium (Fig. 16, item 22 – “stability monitor”: stability monitor is run by computers, which implies the use of memory storing instructions to run the stability monitor), storing instructions for managing one or more phasor measurement units (PMUs) (Fig. 16, items 14 - ‘PMU’) in a power system (Fig. 16, item 10 – “power system”, [0057]: a monitoring system of a power system includes phasor measurement units that provide real time measurements of voltage magnitudes used to monitor the power system), the instructions comprising: 
storing measurement data from the one or more PMUs (Fig. 16, item 20 – “data archive”, [0058]: data from the PMUs are stored in a database);
receiving a plurality of event data sets, each event data set related to an event in the power system (Fig. 17, item 26 – “voltage templates”, [0061], [0064]: stability monitor retrieves from a template database respective templates corresponding to events in the power system, the events corresponding to stable and unstable situations in the power system (see [0062], see also [0077]-[0079])); 
stability monitor includes a trigger that detects occurrence of a fault in the power system; once triggered, the stability monitor tracks (identifies) the voltage magnitudes patterns (windows of the measurement data) and stores these patterns as trajectories representing voltage magnitude variation over a prescribed number of cycles after detection of the fault or clearance of the fault);  
assigning each of the plurality of windows of the measurement data to one of a plurality of threads (Fig. 17, item 24, [0060]: stability monitor includes a trigger that detects occurrence of a fault in the power system; once triggered, the stability monitor tracks the voltage magnitudes patterns and stores these patterns as trajectories (threads, see also Figs. 1A-B, [0077]-[0079) representing voltage magnitude variation over a prescribed number of cycles after detection of the fault or clearance of the fault); 
calculating a severity value for each combination of one of the plurality of event data sets, and one of the plurality of threads ([0064]-[0066]: trajectories are compared to voltage templates in order to classify them for determining stable/unstable conditions (severity value)); and
performing a similarity calculation for each combination of the one of the plurality of event data sets, and the one of the plurality of threads ([0064]-[0066]: trajectories are compared to voltage templates in order to classify them based on similarity values for determining whether the trajectory corresponds to stable/unstable conditions).

Rajapaske (US 20110022240 A1, IDS record) teaches:
if one or more threads are determined to correspond to an unstable condition, the entire system may be considered unstable, which implies that all threads are determined to be similar based on one or more threads corresponding to an unstable condition).

Zhang (US 20090307233 A1) teaches:
“When a user of the wide area visualization application selects an event from the event list for the specified time window, the selected event PMU/FDR data will be transferred from the event oriented application database server to the user's computer via web services for post event analysis” ([0107]: a real-time wide-area power system monitoring and visualization allows the user to select events and corresponding PMU data for additional analysis, which implies using more computational resources in case of events).

Thornley (US 9026260 B1) teaches:
“Failure Modes and Effects Analysis (FMEA) applied to microgrid components improves existing analysis by clear identification of the components found in an existing electrical distribution system, describing potential failures, predicting the effect of the failure and rating the severity, occurrence and the ability of detection of the failure in a manner that prioritizes the potential failure. The result of this method is the identification of the microgrid elements that may be replaced or enhanced in a way that significantly FMEA describes potential faults, predicts their effects and rates their severity for prioritizing the potential failure).

The closest prior art of record, taken individually or in combination, fail to teach or suggest:
“the similarity calculation is prioritized by the severity value calculated for each combination and computational resources are assigned to performing the similarity calculation for each combination based on the prioritization,”
in combination with all other limitations within the claim, as claimed and defined by the applicant.

Regarding claims 2-7 and 9-14. 
They are also distinguished from the prior art of record due to their dependency.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Brancaccio; Daniel S. et al., US 20090187344 A1, System, Method, and Computer Program Product for Analyzing Power Grid Data
	Reference discloses analysis of power grid data by a user to determine severity of a fault.
BAKER; BRAD et al., US 20160335124 A1, Systems and Methods for Task Scheduling
.

Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINA CORDERO whose telephone number is (571)272-9969.  The examiner can normally be reached on 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LINA M CORDERO/Primary Examiner, Art Unit 2857